Case 2:18-cv-13536-GCS-APP ECF No. 26 filed 04/22/19 Page|D.l€l Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ANGELA D. ROE,

Plaintiff,
v.
ROOSEN, VARCHETTI & OLIVER,
PLLC and CREDIT ACCEP'I`ANCE
CORPORATION,

Defendant.

 

No. 2:18-cv-13536-GCS-APP

Honorable Judge George Caram
Stceh

Honorable Magistrate Anthony
P. Patti

ORDER ON PLAINTIFF’S
MOTION TO STAY BRIEFING SCHEDULE

This Matter, having come before the Court on Plaintiff’s Motion to Stay

Briefing Schedule pursuant to Rule 6(b), and the Court having considered the

matter, it is hereby ORDERED:

1. Plaintiff's Motion to Stay Briefing Schedule is hereby GRANTED in

its entirety.

2. The currently entered briefing schedule in connection With Roosen

Varchetti & Oliver’s Motion for Summary Judgment and Alternative Motion to

Dismiss for Lack of Subject Matter Jurisdiction is hereby stayed pending the Court’s

Order on Plaintist Motion for Leave to File First Amended Complaint.

Case 2:18-cv-13536-GCS-APP ECF No. 26 filed 04/22/19 Page|D.162 Page 2 of 2

rr ls so oRDERED;
Dated: APR 22 2019

/s/ %/l¢w,,a CM ,{//C/L

Judge, U.S. District Court
GEOHGE CARAM STEEH

 

